DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2020 has been entered.

Examiner’s Comment / Allowable Subject Matter
Claims 28-76 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 28:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for connecting first and second pipe sections together comprising, inter alia, providing a torque retention arrangement comprising a carrier having a plurality of first and second springs sets placed in spring holes of the carrier; wherein a top surface of a second spring of each of the plurality of first and second springs sets is positioned below a top surface of the carrier when the first and second spring sets are in a torqued orientation as recited by independent claim 28.

Claim 59:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for connecting first and second pipe sections together comprising, inter alia, providing a torque retention arrangement comprising a carrier having a plurality of first and second springs sets placed in spring holes of the carrier; wherein said first and second set of springs in a non-compressed state have a stack height greater than a thickness of said carrier as recited by independent claim 59.

The most relevant prior art is attributed to Singh et al. (US 2011 0133451 A1) and Mynhier (US 4 239 266). Singh discloses a method for connecting pipe sections together comprising first and second pipe flanges, and bolts and nuts for tightening flanges of the pipe sections together. Singh fails to disclose, inter alia, providing a torque retention arrangement as claimed. Mynhier discloses a method for connecting first and second pipe sections together comprising first and second pipe flanges, bolts and nuts for 
In addition, Kramer (US 5 829 933) discloses a method for providing proper or correct torque force of a fastener (abstract). Kramer explicitly discloses it is known that Belleville spring washers as taught by a proposed combination of Singh and Mynhier do not completely flatten upon a correct or proper torque setting (col. 3, lines 12-15). Therefore, the use of Belleville spring washers in a proposed combination of Singh and Mynhier are incapable of being aligned coplanar with the first and second surfaces of the torque retention carrier and therefore teach away from Applicant’s claimed invention. One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a method for using a torque retention arrangement to connect two flanges as recited by the affirmative method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Lee A Holly/Primary Examiner, Art Unit 3726